COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER ON MOTION

Appellate case name:        In the Interest of J.M.T. aka J.M.T., A Child

Appellate case number:      01-16-00940-CV

Trial court case number:    2015-05142J

Trial court:                313th District Court of Harris County

       This is an accelerated appeal from a judgment in a suit in which the termination of
the parent-child relationship is at issue (“parental termination case”). The appellate
records were completed in this case after the reporter’s record was filed on December 20,
2016, which set appellant’s brief due to be filed within 20 days, or by January 9, 2017.
See TEX. R. APP. P. 38.6(a)(1). On the day the brief was due, January 9, 2017,
appellant’s appointed counsel, Donald M. Crane, filed this notice of appearance of
appellate counsel and appellant’s unopposed motion for a first extension of time to file
the appellant’s brief until January 31, 2017, with a certificate of conference stating that
this motion is unopposed. See TEX. R. APP. P. 10.1(a)(5), 10.3(a)(2), 10.5(b), 38.6(d).

       Appeals in parental termination cases are to be brought to final disposition within
180 days of the date the notice of appeal is filed, so far as reasonably possible. See TEX.
ST. JUD. ADMIN. R. 6.2(a) (West Supp. 2016). The notice of appeal in this case was
timely filed on November 28, 2016, in the trial court from the November 8, 2016 decree
for termination, by appellant’s counsel, Donald M. Crane, for the father, S.A.M., aka
S.A.M. aka S.A.J., setting the 180-day compliance deadline for May 30, 2017. See TEX.
R. APP. P. 4.1(a), 26.1(b). Although this is appellant’s counsel’s first extension request
and is unopposed, the accelerated schedule in parental termination cases requires greater
compliance with briefing deadlines and greater scrutiny of extension requests. See, e.g.,
TEX. R. APP. P. 28.4(b)(2) (stating that record extension requests in parental termination
cases may be granted by appellate court, but must not exceed 30 days cumulatively,
absent extraordinary circumstances).

      Appellant’s counsel contends that an extension is needed because, among other
reasons, he needs additional time to review the record and is also preparing appellants’
briefs or petitions for review in several other termination appeals, which made him
unable to complete appellant’s brief on time. Accordingly, appellant’s unopposed first
motion for an extension of time to file appellant’s brief is GRANTED until January 31,
2017, but no further extensions will be granted absent extraordinary circumstances.
See TEX. R. APP. P. 10.5(b)(1)(C), 38.6(d). If appellant’s brief is not filed by January
31, 2017, this case may be abated for the trial court to hold a hearing and appellant’s
counsel, Donald M. Crane, may be required to show cause why he should not be relieved
of his duties after a finding of good cause is rendered by the court on the record. See
TEX. FAM. CODE ANN. § 107.016(2) (West Supp. 2016).

      It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                                             Acting for the Court

Date: January 12, 2017